IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                   FREYER-REINING V. REINING


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                          PAMELA J. FREYER-REINING, NOW KNOWN AS
                               PAMELA J. FREYER, APPELLANT,
                                                V.

                                    JERRY REINING, APPELLEE.


                            Filed February 11, 2020.    No. A-19-127.


        Appeal from the District Court for Sarpy County: GEORGE A. THOMPSON, Judge. Affirmed
in part as modified, and in part reversed.
       Angela Lennon, of Koenig Dunne, P.C., L.L.O., for appellant.
       Matthew Stuart Higgins, of Higgins Law, for appellee.


       PIRTLE, RIEDMANN, and WELCH, Judges.
       WELCH, Judge.
                                       I. INTRODUCTION
         Pamela J. Freyer-Reining, now known as Pamela J. Freyer, appeals the order of the Sarpy
County District Court dissolving her marriage to Jerry L. Reining. On appeal, she contends the
district court abused its discretion in failing to award her certain real property and a 401K as her
premarital property, failing to find that Jerry dissipated marital assets, awarding her certain real
property as a part of the court’s property division, and calculating the equalization payment due to
Jerry. For the reasons set forth herein, we affirm in part, and in part reverse.
                                  II. STATEMENT OF FACTS
       Pamela and Jerry were married in May 2004. Pamela filed a complaint for dissolution of
marriage in July 2016. At trial, testimony was elicited, including testimony from Pamela and Jerry.



                                               -1-
The following is a summary of the evidence adduced at trial relevant to Pamela’s assignments of
error.
                                      1. IHEART MEDIA 401K
        Pamela testified that the entire duration of her employment with iHeart Media took place
prior to her marriage to Jerry. During the course of that employment, Pamela established a 401K
retirement plan. Pamela also testified she did not make contributions to her iHeart Media 401K at
any point during the marriage.
        Jerry also provided testimony regarding Pamela’s iHeart Media 401K. When asked if
Pamela worked at iHeart Media during the marriage, Jerry replied that he was unsure what iHeart
Media was but that Pamela had worked at a radio station, KYOR, and a television station.
                                        2. REAL PROPERTY
        Prior to the parties’ marriage, Pamela acquired real estate known as the Trail Ridge
Property. During their marriage, the parties acquired a home together, referred to as the Prairie
Ridge Property, and certain other rental properties which served as a source of income to the parties
during their marriage. Due to the relevance of the Trail Ridge Property and the Prairie Ridge
Property to Pamela’s assignments of error, we provide a more detailed recitation of facts relating
to each of those properties below.
                                      (a) Trail Ridge Property
         Pamela testified she purchased the Trail Ridge property in 1998, and an exhibit showed the
property lot was deeded to her and her ex-husband pursuant to a corporate warranty deed. Pamela
testified she resided in the home built on the property in 1999 with her ex-husband. Pamela testified
she purchased the Trail Ridge property for approximately $210,000 to $220,000 and paid an
additional $38,000 to acquire an adjacent lot of land.
         Pamela testified that later, when Pamela and Jerry were married, Jerry moved into the Trail
Ridge property with her. Pamela testified there was a mortgage on the Trail Ridge property during
her marriage to Jerry, but she paid off the remaining $92,000 on the mortgage. When questioned
whether Jerry made any contributions to the Trail Ridge property, Pamela testified “I never once
said he made no contributions. That did not come out of my mouth. . . . he made contributions. I
cannot quantify them because I don’t have his proof of what he contributed.” Pamela also testified
the parties refinanced the Trail Ridge property to buy the Prairie Ridge property. Pamela testified
that she and Jerry eventually rented the Trail Ridge property and that the rent money received was
deposited into the parties’ joint account.
                                     (b) Prairie Ridge Property
        During their marriage, Pamela and Jerry purchased and subsequently resided in the Prairie
Ridge Property. When asked about the disposition of the Prairie Ridge property, Pamela testified
that she was requesting the district court order the property be sold and the net proceeds be equally
divided. Pamela testified that because she now resides at the Prairie Ridge property, she would be
responsible for getting repairs done to the property, but she asked the cost of the repairs be split




                                                -2-
equally. Pamela also testified that, in the alternative, she had no objection to Jerry being awarded
the property for $918,000.
        Jerry initially testified he did not have any objection to the district court ordering the Prairie
Ridge property sold, but he objected to being awarded the property. Jerry testified that he did not
want the Prairie Ridge property because he has other properties in which he could live and that he
feels uncomfortable at the Prairie Ridge property because Pamela had him arrested the last time
he was there. Jerry later testified the district court should not sell the Prairie Ridge property and
divide the proceeds but should instead award the property to Pamela because, until trial, that was
what she wanted and Pamela had not allowed Jerry to use the property for 2 years.
                              3. ASSETS GIVEN TO JERRY’S DAUGHTER
        Jerry testified that after he separated from Pamela in 2016, he deposited a total sum of
approximately $30,000 into his daughter’s account which he received from items he sold. The
entire record governing this transfer was captured in the following colloquy:
                Q. Going to hand you back, Mr. Reining, after you separated from your wife in
        2016, were you giving your daughter Crystal cash gifts?
                A. No, I was putting money from the items that I sold into an account of hers.
                Q. And what was the total sum of money that you put into her account?
                A. Approximately $30,000.


                                   4. DISTRICT COURT’S FINDINGS
        In September 2018, the district court entered a decree dissolving the parties’ marriage. In
the decree, the district court outlined the net award of the marital property for Pamela and Jerry as
follows:
                                                  Pamela                      Jerry
                Real Property                    $ 918,559                 $ 977,645
                Personal Property                    15,500                      5,500
                Vehicles                             39,000                    79,510
                Bank Accounts                        73,470                    31,383
                Retirement                          383,265                   149,439
                Totals                           $1,429,794                $1,243,477
The district court stated: “To equalize this discrepancy, [Pamela] shall pay [Jerry] a property
equalization payment of $186,317 within 180 days of the entry of this Decree.”
        In reaching this determination, the district court treated both Pamela’s iHeart Media 401K,
valued at $38,262, and the Trail Ridge property as marital assets. In making its property division,
the district court awarded the iHeart Media 401K account to Pamela along with certain other
retirement property totaling $383,265. The district court then awarded the Trail Ridge property,
valued at $213,000, to Jerry and awarded the Prairie Ridge property, valued at $918,559, to
Pamela.
        Pamela filed a motion for new trial requesting the district court reconsider the allocation of
property set forth in the decree. Subsequently, the district court entered an order overruling



                                                  -3-
Pamela’s motion for new trial; however, the court did issue an order nunc pro tunc in January
2019. In the nunc pro tunc order, the only change the district court made was to increase the value
of Jerry’s vehicles from $79,510 to $80,510, as shown below. In its nunc pro tunc order, the district
court found:
                                                Pamela                     Jerry
                Real Property                 $ 918,559                 $ 977,645
                Personal Property                 15,500                      5,500
                Vehicles                          39,000                     80,510
                Bank Accounts                     73,470                     31,383
                Retirement                       383,265                   149,439
                Totals                        $1,429,794                $1,244,477
The district court stated: “To equalize this discrepancy, [Pamela] shall pay [Jerry] a property
equalization payment of $186,317 within 180 days of the entry of this Decree.”
                                  III. ASSIGNMENTS OF ERROR
        On appeal, Pamela assigns, restated and renumbered, that the district court abused its
discretion in (1) treating her iHeart Media 401K and the Trail Ridge property as marital assets, (2)
ailing to find that Jerry dissipated marital assets, (3) awarding Pamela the Prairie Ridge property
rather than ordering it be sold, and (4) calculating the equalization payment due to Jerry.
                                   IV. STANDARD OF REVIEW
        In a marital dissolution action, an appellate court reviews the case de novo on the record to
determine whether there has been an abuse of discretion by the trial judge. Burgardt v. Burgardt,
304 Neb. 356, 934 N.W.2d 488 (2019). This standard of review applies to the trial court’s
determinations regarding custody, child support, division of property, alimony, and attorney fees.
Id. In a review de novo on the record, an appellate court is required to make independent factual
determinations based upon the record, and the court reaches its own independent conclusions with
respect to the matters at issue. Id. However, when evidence is in conflict, the appellate court
considers and may give weight to the fact that the trial court heard and observed the witnesses and
accepted one version of the facts rather than another. Id. A judicial abuse of discretion exists if the
reasons or rulings of a trial judge are clearly untenable, unfairly depriving a litigant of a substantial
right and denying just results in matters submitted for disposition. Id.
                                            V. ANALYSIS
                              1. CLASSIFICATION OF MARITAL ASSETS
       Much of what Pamela assigns as error relates to the district court’s classification of her
iHeart Media 401K and the Trail Ridge property as marital assets.
       Regarding the marital estate, the Nebraska Supreme Court has articulated:
               Under Neb. Rev. Stat. § 42-365 (Reissue 2008), the equitable division of property
       is a three-step process. The first step is to classify the parties’ property as marital or
       nonmarital, setting aside the nonmarital property to the party who brought that property to
       the marriage. The second step is to value the marital assets and marital liabilities of the



                                                  -4-
       parties. The third step is to calculate and divide the net marital estate between the parties
       in accordance with the principles contained in § 42-365. See, Sitz v. Sitz, 275 Neb. 832,
       749 N.W.2d 470 (2008); Plog v. Plog, 20 Neb. Ct. App. 383, 824 N.W.2d 749 (2012). The
       ultimate test in determining the appropriateness of the division of property is fairness and
       reasonableness as determined by the facts of each case. Plog v. Plog, supra.

Despain v. Despain, 290 Neb. 32, 41, 858 N.W.2d 566, 573 (2015).
       In classifying assets as marital or nonmarital property, the Nebraska Supreme Court
explained in Brozek v. Brozek, 292 Neb. 681, 698, 874 N.W.2d 17, 31 (2016):
               Generally, all property accumulated and acquired by either spouse during a
       marriage is part of the marital estate. Exceptions include property that a spouse acquired
       before the marriage, or by gift or inheritance. Setting aside nonmarital property is simple
       if the spouse possesses the original asset, but can be problematic if the original asset no
       longer exists. Separate property becomes marital property by commingling if it is
       inextricably mixed with marital property or with the separate property of the other spouse.
       If the separate property remains segregated or is traceable into its product, commingling
       does not occur. The burden of proof rests with the party claiming that property is
       nonmarital.

      Following the trial and prior to dividing the assets, the court first classified Pamela’s iHeart
Media 401K and the Trail Ridge Property as marital assets.
                              (a) Classification of iHeart Media 401K
        Pamela first argues the district court abused its discretion when it included her iHeart
Media 401K as a marital asset because she did not work at iHeart Media nor make contributions
to the iHeart Media 401K during the course of the marriage. Pamela testified that she acquired the
iHeart Media 401K prior to her marriage to Jerry, terminated her employment with iHeart Media
prior to the marriage to Jerry, and did not further contribute to the 401K after the date of the
marriage. Jerry did not directly dispute any of these statements. As such, the evidence clearly
established that this asset, as of the commencement of Pamela’s marriage to Jerry, was Pamela’s
nonmarital property. The question then becomes how to classify the growth in this fund during the
course of the marriage.
        In Stephens v. Stephens, 297 Neb. 188, 201, 899 N.W.2d 582, 592-93 (2017), the Nebraska
Supreme Court stated the following regarding classifying retirement account growth:
        [I]nvestment earnings accrued during the marriage on the nonmarital portion of a
        retirement account may be classified as nonmarital where the party seeking the
        classification proves: (1) The growth is readily identifiable and traceable to the nonmarital
        portion of the account and (2) the growth is due solely to inflation, market forces, or
        guaranteed rate rather than the direct or indirect effort, contribution, or fund management
        of either spouse. In Coufal v. Coufal, [291 Neb. 378, 866 N.W.2d 74 (2015),] we similarly
        examined whether the increase in the value of the premarital capital in a retirement account
        was a marital asset. After examining cases from other jurisdictions discussing the active



                                                -5-
       appreciation rule, we held that the appreciation was nonmarital, because it was not caused
       by the direct or indirect efforts of “either spouse.”

We recently applied this rule in Schnackel v. Schnackel, 27 Neb. Ct. App. 789, 820, ___ N.W.2d ___,
___ (2019), stating:
       The [Coufal] court recognized that in that context, it had previously held that where
       appreciation of a wife’s separate asset was due principally to inflation and market forces
       and not to any “‘significant efforts’” by the husband, the appreciation should not have been
       included in the marital estate. [Coufal, 291 Neb.] at 383, 866 N.W.2d at 78, citing Van
       Newkirk v. Van Newkirk, 212 Neb. 730, 325 N.W.2d 832 (1982).

        Here, Pamela met her burden of proving her iHeart Media 401K was a nonmarital asset.
Pamela testified she did not contribute to the iHeart Media 401K during her marriage to Jerry and
there was no evidence that the appreciation was due to either of their direct or indirect efforts. This
record is simply devoid of any evidence to suggest the increase in value of the iHeart Media 401K
was due to anything other than regular inflation and market forces. Accordingly the district court
erred in finding the iHeart Media 401K was part of the marital estate.
                             (b) Classification of Trail Ridge Property
        Pamela separately argues she met her burden of proving the Trail Ridge property was her
nonmarital property; that it retained its status as separate, nonmarital property during the course of
the marriage; and that the court erred in classifying it as marital property in connection with its
division of assets. She also argues she should be awarded the rental payments for the Trail Ridge
property from the date of the dissolution decree.
        We first note that even though Pamela argues she should be awarded all the rental payments
for the Trail Ridge property from the date of the decree of dissolution, she does not assign as error
the district court’s failure to award her these rental payments. Because Pamela did not assign this
as error, we do not address the issue. See U.S. Pipeline v. Northern Natural Gas Co., 303 Neb.
444, 930 N.W.2d 460 (2019) (to be considered by appellate court, alleged error must be both
specifically assigned and specifically argued in brief of party asserting error).
        As to premarital property retaining its status during the course of a marriage, the Nebraska
Supreme Court explained in Osantowski v. Osantowski, 298 Neb. 339, 351, 904 N.W.2d 251,
262-63 (2017):
                Generally, all property accumulated and acquired by either spouse during a
        marriage is part of the marital estate. Exceptions include property that a spouse acquired
        before the marriage, or by gift or inheritance. . . . Separate property becomes marital
        property by commingling if it is inextricably mixed with marital property or with the
        separate property of the other spouse. If the separate property remains segregated or is
        traceable into its product, commingling does not occur. The burden of proof rests with the
        party claiming that property is nonmarital.




                                                 -6-
        Prior to her marriage to Jerry, Pamela purchased the Trail Ridge property and then resided
in the home for a time with her ex-husband. A corporate warranty deed shows the Trail Ridge
property was deeded to Pamela and her ex-husband in 1999. As such there is no question that the
Trail Ridge property was originally Pamela’s nonmarital property at the time of her marriage to
Jerry. Thus, the question becomes whether, during the course of their marriage, the property
remained segregated or traceable into its product, or whether it became inextricably mixed with
the parties’ marital property so as to become marital property during the course of the parties’
marriage.
        When Pamela and Jerry were married, Jerry moved into the Trail Ridge property with
Pamela. Pamela testified she purchased the Trail Ridge property for approximately $210,000 to
$220,000 and paid an additional $38,000 to acquire an adjacent lot of land. That said, although
Pamela admitted there was a mortgage on the property, she never testified as to the amount of that
mortgage or how much equity was contained within the property, if any. Pamela testified that at
some point, she paid off the final $92,000 on the mortgage but never specified if that payoff was
with marital funds or otherwise. Nor did she testify as to how much of the mortgage had been
repaid prior to paying it off and who paid it; although Pamela readily admitted Jerry made
contributions to the home during the parties’ marriage, she could not quantify his contributions.
Further, Pamela testified she and Jerry converted the property into a rental property and that the
rent money received was deposited into the parties’ joint account. Pamela further stated the renter
was separately purchasing the home. Pamela also testified that the parties refinanced the Trail
Ridge property to buy the Prairie Ridge property, which became their marital home.
        Jerry testified he has managed and maintained his and Pamela’s rental properties including
the Trail Ridge property from the time they were purchased or converted to rental property through
the time of the parties’ separation. Jerry also testified he has collected rent on all of the rentals
except for the renter at the Trail Ridge property because the renter pays half the rent to Jerry and
the other half to Pamela. Pamela testified she and Jerry had a joint rental account and that in
addition to rent, they had collected $80,000 from the renter of the Trail Ridge property which they
applied toward a purchase of that property. She testified that those separate purchase proceeds may
have been deposited into the joint rental account or spent by the parties. Pamela testified the parties
had a credit card that was funded by their joint rental account. Expenses incurred on the credit card
were utilized for their rental business, vacations, and the parties’ personal bills.
        Based on the record, it appears the Trail Ridge property became inextricably mixed with
marital property during the course of the parties’ marriage. Stated differently, upon our de novo
review, we hold that the district court did not abuse its discretion in finding that Pamela failed to
meet her burden of establishing that the Trail Ridge property should be considered a nonmarital
asset. Thus, the district court did not abuse its discretion in classifying the Trail Ridge property as
marital property.
                                2. DISSIPATION OF MARITAL ASSETS
        Pamela next assigns that the district court erred when it failed to find that Jerry dissipated
marital assets when, prior to the dissolution of his marriage with Pamela, he transferred $30,000
to his biological daughter from another relationship.



                                                 -7-
        In Anderson v. Anderson, 27 Neb. Ct. App. 547, 561, 934 N.W.2d 497, 510 (2019), we stated:
        “Dissipation of marital assets” is defined as one spouse’s use of marital property for a
        selfish purpose unrelated to the marriage at the time when the marriage is undergoing an
        irretrievable breakdown. Reed v. Reed, 277 Neb. 391, 763 N.W.2d 686 (2009). As a
        remedy, marital assets dissipated by a spouse for purposes unrelated to the marriage should
        be included in the marital estate in dissolution actions. Id.

        In Schnackel v. Schnackel, 27 Neb. Ct. App. 789, 808-09, ___ N.W.2d ___, ___ (2019), this
court recently held:
                Although no published Nebraska cases specifically articulate the burden of proof
        with regard to dissipation of marital assets, our case law appears to place the initial burden
        on the party alleging dissipation, and after sufficient evidence is produced, the burden shifts
        to the dissipating spouse to prove that the funds were spent for marital purposes. See,
        Harris v. Harris, [261 Neb. 75, 621 N.W.2d 491 (2001)]; Brunges v. Brunges, 260 Neb.
660, 619 N.W.2d 456 (2000). This is consistent with the standard set forth in a legal
        treatise, which provides that a party alleging dissipation of marital property has the initial
        burden of production and persuasion. 27C C.J.S. Divorce § 998 (2016). See, also, 2 Brett
        R. Turner, Equitable Distribution of Property § 6:105 (4th ed. 2019). The waste and
        dissipation of marital assets must be established by a preponderance of the evidence. 27C
        C.J.S., supra. After a party establishes a prima facie case that monies have been dissipated,
        the burden shifts to the party who spent the money to produce evidence sufficient to show
        that the expenditures were appropriate. Id. The spouse charged with dissipation bears the
        burden of establishing by clear and convincing evidence how the funds were spent. Id.
        Vague and general testimony that marital assets were used for marital expenses is
        inadequate to meet the spouse’s burden to show by clear and specific evidence how the
        funds were spent, and the trial court is required to find dissipation when the spouse charged
        with dissipation fails to meet that burden. Id.

        Because Pamela was the party alleging dissipation, she had both the burden of production
and persuasion to establish a prima facie case that Jerry dissipated marital assets. In connection
therewith, the sole evidence offered by Pamela in connection with this claim at trial was contained
within the colloquy which we set forth, in full, earlier in this opinion in the statement of facts. In
sum, the only evidence offered by Pamela to support her claim that Jerry dissipated marital assets
was that at some time following their separation, Jerry liquidated some items totaling $30,000 and
deposited those funds into his daughter’s account. Pamela failed to produce any evidence of what
items were sold, whether these items were procured by Jerry prior to or after the parties’ separation,
when the items were sold, when the proceeds were deposited into Jerry’s daughter’s account, the
extent or nature of Pamela’s relationship between herself and Jerry’s daughter, or the purpose of
the transfer or transfers. Due to the limited testimony and record on this subject, we cannot
conclude that the district court abused its discretion in finding that Pamela failed to carry her initial
burden with respect to this claim.




                                                  -8-
                                    3. PRAIRIE RIDGE PROPERTY
       Pamela argues the district court erred in awarding the Prairie Ridge property to her instead
of having the property sold and the equity divided between her and Jerry. Pamela contends the
evidence does not support the district court’s finding that she should be awarded the Prairie Ridge
property. Jerry counterargues that the record does support the district court’s decision because
Pamela lived on the Prairie Ridge property during the divorce proceedings, and Jerry testified he
had no objection to the district court awarding the property to Pamela.
       In Kellner v. Kellner, 8 Neb. Ct. App. 316, 328, 593 N.W.2d 1, 10 (1999), we stated:
       We find few Nebraska cases that consider the question of sale of the assets versus
       distribution in kind. . . .
               ....
               This court observes that in the many appeals for dissolution we have considered in
       the past several years, as well as the many reported cases we have read while considering
       these appeals, Nebraska courts do not generally order sales of marital assets to facilitate
       distribution. In the few cases where a sale is ordered, the sale was the only practical way
       to divide the parties’ assets.

We further stated in Kellner:
       The lack of dissolution cases where a sale of assets was ordered is itself an indication of
       the general hesitancy of at least Nebraska courts to force divorcing people to sell their
       property.
               A search for cases in other jurisdictions and general authority on the subject of the
       sale of assets versus an in-kind division shows that those who have considered the question
       do not favor forcing the sale of parties’ property.
8 Neb. Ct. App. at 332, 593 N.W.2d at 12.
       During the trial, Pamela testified she lived on the Prairie Ridge property during the divorce
proceedings. Pamela also testified that the property should be sold or, in the alternative, the
property should be awarded to Jerry. Jerry testified he did not object to the district court awarding
the property to Pamela or selling the property, but he did object to the district court awarding him
the property. However, later during the trial, Jerry testified he did object to the sale of the property
and instead preferred the property be awarded to Pamela. Jerry stated that Pamela should be
awarded the property because that was always her position prior to trial. Jerry further testified
Pamela has prevented him from using the building on that property for 2 years.
       While it is within the purview of the court to order the sale of the property, we cannot say,
based on the circumstances of this case, that the district court abused its discretion in awarding the
property to Pamela instead of ordering the sale of the property.
                             4. CALCULATING EQUALIZATION PAYMENT
       Pamela argues the district court erred in calculating the equalization payment ordered to be
paid by Pamela to Jerry because the method used was flawed and the nunc pro tunc order did not
properly account for the increase in value awarded to Jerry’s vehicles. Based upon our



                                                 -9-
determination earlier in this opinion, that the district court abused its discretion in including
Pamela’s iHeart Media 401K in the marital estate, we now address the concerns raised by Pamela
and recalculate the equalization payment in this case.
         In the present action, the district court initially classified the parties’ property and then
divided that property between the parties as follows:
                                                  Pamela                       Jerry
                  Real Property                 $ 918,559                   $ 977,645
                  Personal Property                  15,500                       5,500
                  Vehicles                           39,000                      79,510
                  Bank Accounts                      73,470                      31,383
                  Retirement                       383,265                     149,439
                  Totals                        $1,429,794                  $1,243,477
The district court stated: “To equalize this discrepancy, [Pamela] shall pay [Jerry] a property
equalization payment of $186,317 within 180 days of the entry of this Decree.”
         In the district court’s nunc pro tunc order, the only change the district court made was to
increase the value of Jerry’s vehicles to $80,510. In its nunc pro tunc order, the district court found:
                                                  Pamela                       Jerry
                  Real Property                 $ 918,559                   $ 977,645
                  Personal Property                  15,500                       5,500
                  Vehicles                           39,000                      80,510
                  Bank Accounts                      73,470                      31,383
                  Retirement                       383,265                     149,439
                  Totals                        $1,429,794                  $1,244,477
The district court stated: “To equalize this discrepancy, [Pamela] shall pay [Jerry] a property
equalization payment of $186,317 within 180 days of the entry of this Decree.”
         There were two errors in the district court’s revised order. First, even though the district
court increased the value of Jerry’s vehicles by $1,000, the court failed to increase Jerry’s total
property sum by $1,000. Second, even though the district court noted its intention to then
“equalize” Jerry’s property sum by a property equalization payment from Pamela, the equalization
payment obligation determined by the court did not equalize Pamela’s and Jerry’s estates.
Specifically, the district court ordered Pamela to pay $186,317 to Jerry. We note $186,317 in the
initial order is the difference between Pamela’s total property and Jerry’s total property. However,
ordering Pamela to pay Jerry this amount does not equalize the estates because doing so would
lead to a total estate of $1,243,477 for Pamela and a total estate of $1,429,794 for Jerry.
Accordingly, the district court erred in calculating the equalization payment.
         In order to correct these errors and factor for the iHeart Media 401K previously discussed
in this opinion, we must recalculate the asset division table as follows: First, the value of Pamela’s
retirement accounts are decreased by the amount of the iHeart Media 401K, which was $38,262,
for a revised retirement account value of $345,003. Second, we must add to Jerry’s property total
the full value of his vehicle asset value as revised by the nunc pro tunc order. The following table
reflects these changes:




                                                 - 10 -
                                              Pamela                      Jerry
               Real Property                $ 918,559                  $ 977,645
               Personal Property                 15,500                      5,500
               Vehicles                          39,000                    80,510
               Bank Accounts                     73,470                    31,383
               Retirement                      345,003                    149,439
               Totals                       $1,391,532                 $1,244,477
We then take one-half of the difference between Pamela’s total estate and Jerry’s total estate, an
amount of $73,527.50, and modify the property division order to require Pamela to pay a property
equalization payment to Jerry in that amount within 180 days of the revised decree.
                                      VI. CONCLUSION
       For the foregoing reasons, we affirm in part as modified, and in part reverse.
                                                                 AFFIRMED IN PART AS MODIFIED,
                                                                 AND IN PART REVERSED.




                                              - 11 -